Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nelson Runkle on 6/2/2022.
The application has been amended as follows: 
Claim 17, line 17, replace “wherein the first includes an encapsulating insulating layer” with – wherein the first encapsulant includes an encapsulating insulating layer--.

Reasons for Allowance
Claims 1-5, 7-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor package including: wherein the first encapsulant includes an encapsulating insulating layer encapsulating the first semiconductor chip and covering the second surface of the frame and a bonding insulating layer disposed on the encapsulating insulating layer and embedding the first redistribution pattern therein so that the one surface of the first redistribution pattern is exposed from the bonding insulating layer, the bonding insulating layer has an upper surface substantially coplanar with the exposed surface of the first redistribution pattern, and the encapsulating insulating layer is provided between the bonding insulating layer and the first semiconductor chip (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-5 and 7-9 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 11, the prior art of record fails to disclose the combination of all the limitations recited in the claim 11 of the semiconductor package including: wherein the second connection structure further includes an insulating layer having a first surface in contact with the exposed surface of the first redistribution pattern and an upper surface of the first encapsulant and a second surface opposing the first surface of the insulating layer, and the second redistribution layer further includes a second redistribution pattern embedded in the second surface of the insulating layer and having one surface exposed from the second surface of the insulating layer, and an interlayer via penetrating through the insulating layer and connecting the first and second redistribution patterns to each other, and the first connection via extend to penetrate through the insulating layer (claim 11).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 12-16 are dependent upon independent claim 11, and are therefore allowed.
Regarding claim 17, the prior art of record fails to disclose the combination of all the limitations recited in the claim 17 of the semiconductor package including: wherein the first encapsulant includes an encapsulating insulating layer encapsulating the first semiconductor chip and a bonding insulating layer disposed on the encapsulating insulating layer and embedding the first redistribution pattern therein so that the one surface of the first redistribution pattern is exposed from the bonding insulating layer, the bonding insulating layer has an upper surface substantially coplanar with the exposed surface of the first redistribution pattern, and the encapsulating insulating layer is provided between the bonding insulating layer and the first semiconductor chip (claim 17).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 18-20 are dependent upon independent claim 17, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/4/22